— Judgment affirmed. Memorandum: Defendant argues on appeal that he was deprived of a fair trial because of errors in the court’s charge. We find no error with respect to the charge on accomplice testimony. Read as a whole, the charge correctly informs the jury that it is for them to decide whether there was sufficient corroboration of the accomplice testimony (see People v Dixon, 231 NY 111, 117). We agree that the court’s charge on circumstantial evidence was erroneous but do not find that it deprived defendant of a fair trial in view of the accomplice’s testimony as well as the fruits of the robbery seized from defendant’s jacket (People v Culhane, 45 NY2d 757, cert den 439 US 1047; People v Little, 98 AD2d 752, 753). The error was of a nonconstitutional nature, and was harmless in view of the overwhelming proof of guilt (People v Crimmins, 36 NY2d 230, 241-242).
All concur, except Schnepp, J., not participating, and Green, J., who dissents and votes to reverse and grant a new trial in the following memorandum.